666



         OFFICE      OF THE ATTORNEY           GENERAL          OF TEXAS

                                      AUSTIN




Ioaormblr Ooorgo Ii.8h+ppwd
0clr~tro~l.r      of Publir   ArrouPtr
Autla,     Tour
Boar Bitt




                                                           ortr the opinion
                                                           thu u u~ouat
                                                           Ar#hltooturil
                                                          8hlp ‘Of that Baird
                                                          l br    th. h&l&UFO


                                                  br    the La&lirlaturrfor
                                               o St&a       Boar6 of Arohi-
                                               or the pn?~omr of a.-
                                               lrrr4ull~,laaurrod
                                                               bf
                                           l   rblairtrrtloa                of the
                                           noat        bf the    kgirlature.

                              r   uttum.   rhloh        loatributb in no
                              th rldrialitration           of rooh          lam   lro




whatsoever   to the rnforoonwnt   of thr law8 intrusted to that
Board ror adminlatration.      You are therororcr adrlaed    that
t4o aooount for this purpose may n?t be paid from the lp-
propriationr   mad8 to ths Board of Arohitrotural     Exlainerr,
                                                  Yourr    rrrr     trul7
         - -..v “T    --I!?
                                           ATTORRISY
                                                   5-                   01 TEXAS